Citation Nr: 1818023	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  12-28 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left hip disability, and include whether service connection is warranted. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hip disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD). 

4.  Entitlement to service connection for a right hip disability.

5.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression.

6.  Entitlement to service connection for a back disability, to include as secondary to service-connected knee disabilities.

7.  Entitlement to service connection for hearing loss.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and June 2016 rating decisions of VA Regional Offices (RO).

In February 2016 the Veteran and his spouse testified on the claim of service connection for a back disability at a hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  The VLJ who conducted the February 2016 hearing is no longer employed by the Board.  The Veteran testified as to all of the issues on appeal at another hearing before the undersigned VLJ in January 2018 and a transcript of the hearing is associated with the record.  

The issue of entitlement to service connection for depression has been recharacterized above pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for a right hip, acquired psychiatric, back, and hearing loss disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 2006 rating decision, the RO denied entitlement to service connection for left and right hip disabilities.   The Veteran did not initiate an appeal of that rating decision or submit new and material evidence within one year; it became final.

2.  Evidence received since the final May 2006 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for left and right hip disabilities.

3.  In a May 2013 rating decision, the RO denied entitlement to service connection for PTSD.  The Veteran did not initiate an appeal of that rating decision or submit new and material evidence within one year; it became final.

4.  Evidence received since the final May 2013 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD.

5.  The competent and credible evidence reveals that it is at least as likely as not that the Veteran's left hip trochanteric pain syndrome is due to the Veteran's service-connected left knee disability.

6.  The competent and probative evidence is at least in relative equipoise as to whether the Veteran's tinnitus was incurred in service.

7.  In January 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal of the issue of entitlement to service connection for erectile dysfunction is requested.


CONCLUSIONS OF LAW

1.  The May 2006 rating decision that denied service connection for left and right hip disabilities became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim for service connection for left and right hip disabilities.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The May 2013 rating decision that denied service connection for PTSD became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

4.  New and material evidence has been received to reopen the claim for service connection for PTSD.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

5.  The criteria for service connection for left hip trochanteric pain syndrome have been met.  38 U.S.C. §§ 1112, 1113, 1131, 5107 (2012); 38 C.F.R. § 3.303, 3.310 (2017).

6.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

7.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for erectile dysfunction have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applications to Reopen

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  A claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156 (a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran was previously denied entitlement to service connection for left hip and right hip disabilities in a May 2006 rating decision because there was no evidence of a nexus to service.  At the time of the prior denial the Veteran's VA treatment records, as well as private treatment records, were associated with the claims file.  The Veteran did not file a timely notice of disagreement with regard to this decision and the decision became final.

Subsequent to the May 2006 rating decision the Veteran was afforded a VA medical examination with regard to the etiology of the Veteran's left hip disability.  The examiner associated the Veteran's left hip disability with the Veteran's service-connected left knee disability.  As such, new and material evidence has been received regarding the claim of entitlement to service connection for a left hip disability, and the claim is reopened.

In a private treatment note dated in February 2016 it was reported that the Veteran had ongoing problems with knee and hip pain and that the hip pain was likely secondary to longstanding history of degenerative joints in the knees.  As such, new and material evidence has been received regarding the claim of entitlement to service connection for a right hip disability, and the claim is reopened.

The Veteran was previously denied entitlement to service connection for PTSD in a May 2013 rating decision because there was insufficient to confirm military stressors and there was no nexus linking the Veteran's disability with his active military service.  At the time of the prior denial service treatment records and VA treatment records were associated with the claims file.  The Veteran did not file a timely notice of disagreement and the decision became final.

Subsequent to the May 2013 rating decision, VA afforded the Veteran an examination with regard to his psychiatric disability in May 2016.  The examiner diagnosed the Veteran with PTSD, depression, and insomnia disorder.  The examiner found that the Veteran met the criteria for PTSD and indicated that the Veteran recalled significant traumatic events prior to and during military service that at least as likely as not contributed to PTSD.  As such, new and material evidence has been received regarding the claim of entitlement to service connection for a left hip disability, and the claim is reopened.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A.  Left Hip

In May 2016 the Veteran was afforded a VA medical examination which yielded a diagnosis of trochanteris pain syndrome and osteoporosis with joint manifestations.  After examination the examiner rendered the opinion that the Veteran's left hip disability is at least as likely as not proximately due to or the result of the Veteran's service connected condition.  The examiner stated that abnormal gait related to the left knee recurrent patellar dislocations and status post surgical procedure can cause trochanteric pain syndrome (including trochanteric bursitis).

Entitlement to service connection for left hip trochanteric pain syndrome is warranted, as secondary to the service-connected left knee disability.  

B.  Tinnitus

The Veteran seeks entitlement to service connection for tinnitus.  Service personnel records reveal that the Veteran served as a Wing/Base Security Sentry; he maintained security over an aircraft.  

The Veteran was afforded a VA examination in May 2016 during which he reported recurrent tinnitus.  The tinnitus was intermittent and began around 2005.  The examiner stated that a medical opinion regarding the etiology of the Veteran's tinnitus could not be provided without resort to speculation due to test results being inconsistent.  

In August 2016 the Veteran reported that he was exposed to loud noise when firing and qualifying on various weapons systems.  He reported that he was part of the Emergency Service Team that were trained to react to hostage situations and used equipment and weapons that produced various levels of hazardous noise.

At the hearing before the undersigned in January 2018 the Veteran's representative asserted that the Veteran was denied tinnitus because he did not understand the questions he was asked.  The Veteran continued to report that he first noticed the tinnitus when he was in the military.  He felt that it was due to service on the flight line.  He also reported that he worked at the range.  The Veteran stated that he had the tinnitus ever since service.  He reported that the tinnitus was not 24 hours a day but came and went.  

Entitlement to service connection for tinnitus is warranted.  The Veteran's service personnel records reveal that, given his duties in service, he was likely exposed to noise.  Although there is nothing noted in his service treatment records, the Veteran has offered sworn testimony that tinnitus began in service and has continued since.  Affording the Veteran the benefit of the doubt, his tinnitus was incurred in service and has persisted since separation from service.  As such, service connection for tinnitus is granted. 

III.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, in a statement dated in January 2018 the Veteran withdrew his appeal of the issue of entitlement to service connection for erectile dysfunction.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue of entitlement to service connection for erectile dysfunction and it is dismissed.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left hip disability, is reopened and service connection for left hip trochanteric pain syndrome is granted.

New and material evidence having been received, the claim of entitlement to service connection for a right hip disability, is reopened and to that extent only, the appeal is allowed.

New and material evidence having been received, the claim of entitlement to service connection for PTSD, is reopened and to that extent only, the appeal is allowed.

Service connection for tinnitus is granted.

The appeal of the claim of entitlement to service connection for erectile dysfunction is dismissed.


REMAND

In February 2016 a private provider noted that the Veteran's hip pain was likely secondary to longstanding history of degenerative joints in the knees.  However, the provider did not provide any rationale for the opinion.  A May 2016 VA examiner diagnosed trochanteric pain syndrome, but opined that it was less likely than not that the Veteran's right hip disability was proximately due to or the result of the Veteran's service connected condition.  The only rationale provided was that it had been 43 years since the Veteran's initial left knee surgical procedure.  The examiner did not render an opinion regarding whether the Veteran's right hip disability was aggravated by the Veteran's service-connected knee disability.  As such, the Board finds the opinion to be inadequate and remand is necessary to obtain another medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

A May 2016 VA examination noted diagnoses of PTSD, depression, and insomnia disorder.  The examiner explained that the Veteran's alcohol abuse did not cause his depression.  Instead, the Veteran drank alcohol as a means to cope with his depression.  The examiner found that the Veteran met the criteria for PTSD and indicated that the Veteran recalled significant traumatic events prior to and during military service there were at least as likely as not contributed to PTSD.  Ultimately, however, the examiner offered a negative nexus opinion.  Given the inconsistency within that opinion, the claim must be remanded for another medical opinion.  Id.

Service connection for PTSD was initially denied in May 2013 because there was no confirmed stressor.  The Veteran had failed to respond to a request for information that would have made a verification possible.  Since the claim is being remanded, he should be asked again to provide any pertinent information that could verify his claimed stressors.  

The Veteran has been afforded VA examinations regarding his back disability in October 2011 and in October 2016.  In October 2011 the examiner rendered the opinion that the condition was not the result of the Veteran's bilateral knee arthritis.  In October 2016 the examiner rendered the opinion that the Veteran's condition was less likely than not proximately due to or the result of the Veteran's service connected conditions and provided the rationale that the disorder was typical for the Veteran's age and not caused or aggravated by the Veteran's lower extremity joints.  

At the hearing before the undersigned in January 2018 the Veteran stated that he hurt his back at the same time that he hurt his knees in service.

Neither the VA examiner rendered an opinion with regard to whether the Veteran's back disorder was directly related to his reported injury in service.  As such, the opinions are inadequate and the claim must be remanded to obtain another medical opinion.  Id. 

The Veteran was afforded a VA examination with regard to hearing loss in May 2016.  Results were not reported and it was noted that the Veteran could not be tested.  The examiner reported that results were inconsistent and there was poor reliability.  Word recognition scores were inconsistent with the degree of hearing loss.  Communication was easy via talk over mic set at or below admitted thresholds.  No diagnosis was provided regarding either ear.

VA treatment records reveal reports of a hearing deficit and that the Veteran was hard of hearing.  See, e.g., April 2017 and October 2016 VA Treatment Notes.  At the hearing before the undersigned, with regard to tinnitus, it was reported that the Veteran did not understand the questions being asked.

As the Veteran has been noted to have a hearing deficit and to be hard of hearing and as there has been a report that the Veteran did not understand the questions being asked with regard to tinnitus, it is necessary to afford the Veteran another VA examination with regard to the Veteran's reported hearing loss.  Id.

An April 2017 VA Treatment Note includes the Veteran's report that he received treatment from a private provider.  However, private treatment records have not been associated with the claims file subsequent to February 2016 have not been obtained and associated with the claims file.  On remand, the Veteran must be asked to identify all private treatment and, after obtaining any necessary authorization, attempts must be made to obtain additional private treatment records regarding the Veteran.  See 38 C.F.R. § 3.159.

The last VA treatment records are dated on May 2017.  Since the claim is being remand, any subsequent treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all relevant private treatment providers.  Thereafter, after obtaining any necessary authorization, attempt to obtain and associate with the claims file all adequately identified treatment records.

2.  Obtain and associate with the claims file complete VA treatment records regarding the Veteran dated since May 2017.  

3.  Ask the Veteran to provide a comprehensive statement containing as much detail as possible regarding any claimed stressors for PTSD. Then, undertake all necessary efforts to attempt to verify the Veteran's stressors based on his response. 

4.  After completion of the foregoing, schedule the Veteran for a VA psychiatric examination to determine the current nature and likely etiology of any diagnosed disability.  The claims folder and copies of all pertinent records should be made available to the examiner for review. 

a.  Prior to the examination, specify for the examiner the stressor or stressors that it is determined are established by the record, and the examiner must be instructed that only those events may be considered for the purpose of determining whether the veteran was exposed to one or more stressors in service.

b.  The examiner should conduct the examination with consideration of the current diagnostic criteria for PTSD.  The examination report should include a detailed account of all pathology present.  Any further indicated special studies, including psychological studies, should be accomplished.

c.  If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the evidence of record was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record by the RO and found to be sufficient to produce PTSD by the examiner.  

d.  If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not that any currently demonstrated psychiatric disorder, other than PTSD, is (i) related to the Veteran's military service, or; (ii) due to or aggravated by his service-connected disabilities?

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

A complete rationale should be given for all opinions and conclusions expressed.  The claims file must be made available to the examiner for review in conjunction with the examination 

5.  Thereafter, forward the claims file to an appropriate VA medical examiner(s) to obtain medical opinions regarding the etiology of the Veteran's right hip and back disabilities.  The claims file and copies of all pertinent records should be made available to the examiner(s) for review.  If the examiner(s) determines that an opinion cannot be provided without an examination(s), the Veteran should be scheduled for an examination(s). 

Based on a review of the record, the examiner should address the following: 

(i) Is it at least as likely as not that the Veteran's right hip and/or back disability was incurred in or related to service? 

(ii) Is it at least as likely as not that the Veteran's right hip or back disability is due to or aggravated by his service-connected knee disabilities?

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

In answering the questions, the examiner must consider, and discuss as necessary, the prior examinations. 

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

6.  Thereafter, the Veteran should be afforded the appropriate VA examination to determine the etiology of any bilateral hearing loss found to be present.  The claims file must be made available to the examiner for review in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished. 

Based on the examination and review of the record, the examiner should address the following: Is it at least as likely as not (50 percent or higher degree of probability) that any current bilateral hearing loss found to be present was incurred in or aggravated by service?

A complete rationale must be provided for any opinion offered.  If the examiner is unable to provide a requested opinion without resorting to mere speculation, he or she must explain why that is the case.

7.  Then, readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


